Citation Nr: 1617153	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prostate cancer and an acquired psychiatric disorder, to include PTSD, anxiety and depression.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic (PTSD), anxiety and depression. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.  Whether the reduction for the evaluation of prostate cancer from 100 percent to 60 percent disabling, effective September 1, 2010, was proper, including entitlement to an increased rating.


REPRESENTATION

Appellant represented by:	Neil Riley, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.  The Veteran served in the Republic of Vietnam (RVN) from January 11, 1968 to January 12, 1969 and from November 11, 1968 to September 15, 1969.  An April 1975 administrative decision reflects that the Veteran's period of military service was terminated under honorable conditions. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By this rating action, the RO, in part, confirmed and continued its previous denial of the Veteran's claim for service connection for PTSD, and denied claims for service connection for an anxiety disorder and depression.  

This appeal also stems from a January 2013 rating action issued by the above RO.  By that rating action, the RO denied service connection for ED, to include as secondary to service-connected prostate cancer. 

In April 2015, the Veteran testified before the undersigned at a video conference hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

Regarding the claim for service connection for ED, the Veteran has maintained that it is secondary to his service-connected prostate cancer, as well as his acquired psychiatric disorder, to include PTSD.  (Transcript (T.) at page (pg.) 4)).  Thus, the Board has characterized this disability to accurate reflect the Veteran's contention as indicated on the title page. 

In a June 2010 rating decision, the RO reduced from 100 percent to 40 percent disabling the evaluation assigned to prostate cancer residuals, effective September 1, 2010.  In July 2010, the Veteran disagreed with the rating reduction and also requested an increased rating.  The rating was increased to 60 percent disabling, effective September 1, 2010, in a February 2011 rating decision.  The Veteran's July 2010 submissions constituted a notice of disagreement.  A statement of the case (SOC) must be issued to the Veteran on these matters, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

A November 2011 rating decision denied TDIU.  The Veteran filed a notice of disagreement, and a SOC was issued in October 2012.  He did not thereafter file a timely and adequate substantive appeal.  In the Veteran's April 2015 hearing testimony, he again raised the issue of TDIU (T. at pgs. 19-20).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his prostate cancer rating reduction and increased rating claim, pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

The issues certified to the Board, in part, addressed the question of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for PTSD and claims of entitlement to service connection for anxiety and depression disorders.  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.   However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen does not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009). In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant claim, the Veteran continues to seek service connection for a mental health disability, however variously claimed and diagnosed, as due to events he experienced during military service, notably in Vietnam.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression. 

In this decision, because there is the required new and material evidence, the Board will reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  The Board will then remand the underlying claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression on its merits to the RO.

As to the remanded claims, VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether the Veteran's ED has been aggravated by his service-connected prostate cancer. 

2.  By a final February 2011 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD because there was no evidence of the Veteran having been diagnosed with this disability.  The Veteran was notified of his appellate rights that same month, but he did not appeal. 

3.  New evidence received since the February 2011 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression; notably the Veteran's treatment for anxiety and information addressing his claimed PTSD stressors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ED as secondarily aggravated by the service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38. C.F.R. §§ 3.102, 3.159, 3.310 (2015).

2.  The February 2011 rating decision, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

3.  The additional evidence received since the February 2011 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  As the Board is granting service connection for ED as secondary to the service-connected prostate cancer and reopening the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Legal Analysis

i) Service Connection Claim-ED

The Veteran seeks service connection for ED.  He contends that he has ED as secondary to his prostate cancer and acquired psychiatric disability, to include PTSD. (T. at pg. 4).  After a brief discussion of the laws and regulations pertaining to service connection, the Board will analyze the claim. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a) (2015). 

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit  has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As ED is not a chronic condition under 3.309(a), the theory of continuity of symptomatology is not for application in the instant claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board will resolve reasonable doubt in favor of the Veteran and award service connection for ED as secondary to the service-connected prostate cancer.  There are VA and private opinions that are against and supportive of the claim. 

Evidence against the claim includes a February 2009 VA treatment note reflecting that the Veteran reported having been diagnosed with ED prior to being diagnosed with prostate cancer and that he had a 90 percent erection rate with medication that had remained unchanged since he had undergone radiation therapy.  In December 2012, a VA examiner opined, after a review of the evidence of record, to include the above-cited February 2009 treatment note, that it was less likely than not that the Veteran's ED had been caused or aggravated by his prostate cancer or treatment therefor.  The VA  physician reasoned that the Veteran had been treated for ED successfully prior to his diagnosis of, and treatment for, prostate cancer, and that there not had not been any changes in the treatment for his ED following his prostate cancer treatment on examination in February 2009.  The December 2012 VA physician maintained that since February 2009, there were no new complaints of ED or non-response to treatment in the record.  (See December 2012 VA opinion).  The Board finds the VA physician's opinion to be probative in evaluating the Veteran's claim because it is consistent with the other evidence of record, namely the February 2009 VA treatment report. 

Evidence in support of the claim includes a  December 2012 VA examiner's opinion that it is at least as likely as not that the Veteran's ED was caused by or the result of prostate cancer, status-post radiation therapy.  The VA physician noted that radiation therapy was a risk factor for ED.  She reasoned that the Veteran had not sought any treatment for his ED prior to his prostate cancer radiation therapy, only after in March 2009.  (See December 2012 VA Male Reproductive System Conditions examination report).  The Board finds this opinion to be of reduced probative value in evaluating the Veteran's claim because it is inconsistent with the evidence of record, namely the February 2009 VA treatment report. 

Other evidence that is supportive of the claim on a secondary basis is a June 2014 report, prepared by F. G., M. D., an orthopedic surgeon.  Dr. F. G. reviewed the evidence of record, to include a November 2008 VA urology note reflecting that the Veteran had been educated about ED and impotence as potential complications of ED treatment.  According to Dr. F. G., the evidence of record also showed vaginal penetration before his prostate treatment at 100 percent, as compared to zero percent post-treatment.  Dr. F. G. also noted the findings contained in the February 2009 VA treatment report and the above-cited December 2012 VA positive nexus opinion.  Dr . F. G. opined that there was evidence of record that showed that the Veteran had experienced aggravation and acceleration of his ED as a consequence of adenocarcinoma of the prostate and its treatment through radiation therapy.  (See June 20214 report, prepared by Dr. F. G.)

Finally, the Veteran's testimony before the undersigned that his prostate cancer treatment aggravated his ED is also supportive of the claim on a secondary service connection basis.  The Veteran has maintained that since he underwent prostate cancer treatment, he has not been able to be as sexually active with his spouse.  (T. at pg. 28).  The Veteran is competent to testify as to his decrease in sexual prowess and activity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In the Board's view, the VA and private opinions are conflicting and none of them are of such probative value that they substantially outweigh the other evidence of record.  Therefore, the evidence is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's ED had been aggravated by his prostate cancer treatment.  

In this case, the evidence is in at least equipoise and thus, resolving reasonable doubt in favor of the Veteran, service connection for a ED as secondary to the service-connected prostate cancer is granted.

As the Board is awarding service connection for a ED on a secondary aggravation basis and because it is not contended that ED is of service onset or related thereto, it finds that a discussion of service connection is for this disability on a direct incurrence basis is not warranted.

ii) New and Material Evidence Claim-Acquired Psychiatric Disability, to include PTSD, anxiety and depression

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disability, to include PTSD, anxiety and depression. 

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Historically, the RO issued a rating decision in October 2001, wherein it denied service connection for PTSD based on the determination that there was no evidence of a diagnosis of this disability.  In addition, the Veteran had not submitted any information concerning his claimed in-service stressors.  The Veteran was notified of the RO's action and of his appellate rights that same month.  The Veteran did not appeal this rating decision, nor did he submit any new and material evidence within one year following the decision.  38 C.F.R. § 3.156(b).  Thus, the October 2001 rating action became final.  38 U.S.C.A. § 7105 (c).  In October 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for PTSD.  In a February 2011 rating decision, the RO declined to reopen the previously denied claim for service connection for a psychiatric condition based on a finding that the evidence submitted was not new and material.  The Veteran did not appeal the February 2011 rating action, nor did he submit any new and material evidence within one year following this decision.  38 C.F.R. § 3.156(b).  Thus, the February 2011 rating decision became final one year later (February 2012).  38 U.S.C.A. § 7105(c).  In August 2012, the Veteran filed a claim for service connection for PTSD.  (See Veteran's handwritten letter to VA, received by VA in August 2012).  By a September 2012 rating action, the RO confirmed and continued its previous denial of service connection for PTSD, and denied claims for service connection for an anxiety disorder and depression.  This appeal ensued. 

The Board finds that new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

Subsequent to the RO's February 2011 final rating decision, the record includes, in pertinent part, a June 2012 VA treatment report reflecting that one of the Veteran's mental health problems was anxiety.  (See VA treatment reports, dated from August 2011 to September 2012, labeled as "CAPRI" and received into the Veteran's Virtual VA electronic record on September 29, 2012).  Other evidence received since the RO's final February 2011 rating action includes the Veteran's written statements and testimony indicating, in part, his fear of hostile military action while serving in the RVN.  (See Veteran's handwritten note to VA, received by the RO in August 2012, and April 2015 T.) As noted above, the credibility of the Veteran's statements must be presumed at this juncture.  See Justus, supra.  The above-cited evidence is new as it was not of record at the time of the RO's final February 2011 rating action.  It is also material.  It is material because it relates to an unestablished fact, namely evidence that the Veteran has received treatment for anxiety and information regarding an in-service stressor(s).  The VA treatment records and Veteran's statements and testimony regarding his fear of hostile military action in the RVN satisfy the low threshold requirement for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.


ORDER

Secondary service connection for ED, as aggravated by service-connected prostate cancer, is granted. 

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression has been received, the application to reopen is granted; to this extent only, the appeal is granted.


REMAND

Prior to further development on the reopened claim for an acquired psychiatric disorder, to included PTSD, anxiety and depression, the claim of entitlement to TDIU, and the prostate cancer residuals rating/ restoration issue, the Board finds that additional development is necessary, as discussed below.   

i) VA treatment records

During the hearing before the undersigned, the Veteran's agent testified that there were outstanding VA mental health records of the Veteran, dated from September 2012 to the present, that might be potentially relevant to the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression.  While VA treatment records, dated through September 2012, from the VA Medical Center (VAMC) in Minneapolis, Minnesota, have been associated with the Veteran's Virtual VA electronic record, more recent reports are absent.  As these outstanding treatment records might contain evidence relating to the etiology of any currently diagnosed psychiatric disability, they are relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression and must be secure on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

ii) Acquired Psychiatric Disorder-Examination and Stressor Verification

Regarding the claim for an acquired psychiatric disorder, to include PTSD, depression and anxiety, one of the Veteran's stressors involves his purported fear of hostile military activity while serving in the RVN.  Specifically, he has alleged that he was under constant enemy attack while serving as a cook and fuel tank operator aboard tugboats stationed in the Red China Sea and Mekong Delta river in the RVN.  (See Veteran's August 2012 handwritten statement to VA).  

Effective July 13, 2010, the regulations governing PTSD claims allow for the Veteran's lay testimony alone to potentially establish the occurrence of a claimed  in-service stressor if involving fear of hostile military [or terrorist] activity.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and his response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

In view of the foregoing, consideration of the Veteran's claim for service connection for PTSD requires considering under 38 C.F.R. § 3.304(f)(3), also perhaps under subpart (f)(2) if he alternatively engaged in combat against an enemy force. 

In addition, the Veteran has reported other stressors as the source of his PTSD to include the following:  (i) Being stationed on a tanker that was full of jet fuel with a drunk crew that threw grenades over the side of the boat; (ii) Having witnessed the death of a service comrade, "Chapelle" after he walked into a helicopter blade between October 1968 and March 1969; and, (iii) Being confined to a small wooden/metal structure that had little light and was covered with insects.  (T. at pgs. 21-23, 27; and, Veteran's August 2012 handwritten statement to VA).  On remand, stressors of this nature should be independently verified by the United States Army and Joint Services Records Research Center (JSRRC) (formerly known as the Center for Unit Records Research (CURR)). 

Finally, a VA examination with an opinion is needed to address the etiology of any diagnosed psychiatric disorder, such as the Veteran's claimed anxiety, depression and PTSD, particularly insofar as their alleged relationship with his period of military service.

iii) TDIU Claim

As noted in the Introduction, a claim of entitlement to TDIU has been raised pursuant to Rice.  Thus, on remand, the AOJ should provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015) and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran, for completion and return to VA.  

iv) Reduction Issue-Issuance of a SOC

Regarding the reduction issue on appeal, by a June 2010 rating action, the RO decreased the rating assigned to the service-connected prostate cancer from 100 to 40 percent, effective September 1, 2010.  The Veteran was informed of the RO's action in July 2010.  In mid-July 2010, VA received VA Form 21-526(b), Veteran's Supplemental Claim, wherein the Veteran requested an increased rating for the prostate cancer, evaluated as 40 percent disabling.  On an accompanying 21-4138, Statement in Support of Claim, the Veteran disagreed with the reduction of his prostate cancer to 40 percent and provided reasons as to why that evaluation should be reinstated.  (See VA Form 21-526(b), Veteran's Supplemental Claim, and VA Form 21-4138, Statement in Support of Claim, each received by VA in July 2010).  By a February 2011 rating action, the RO assigned a 60 percent disability rating to the service-connected prostate cancer, effective September 1, 2010.   Thus, the Board finds that the Veteran submitted a timely NOD as to the issue of whether the reduction for the evaluation of prostate cancer from 100 percent to 60 percent effective September 1, 2010, was proper, including entitlement to an increased rating.  The AOJ must issue a SOC that addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical treatment received for the disabilities at issue, since September 2012.  Advise the Veteran that he may submit the private medical records thereof or give VA consent to obtain those records on his behalf.  

Obtain all VA clinical records since September 2012, notably from the VAMC in Minneapolis, Minnesota, and any other clinical evidence from public or private sources which the Veteran reasonably identifies that he otherwise does not submit.

2.  Using the information he provided, contact the JSRRC and any other appropriate sources to determine the unit histories of Company A 62d Engineering Battalion for the period from January 1967 to January 1968 and 380th Transportation Detachment and 329th Transportation Company pertaining to combat activity and death of a serviceman, "Chapelle" by contact with a helicopter blade for the period from October 1968 and March 1969.  

3.  Once the above development is completed, including receipt of all additional records, schedule the Veteran for a VA psychiatric or psychological examination to determine the nature and likely etiology of his psychiatric disorder(s).

i)  The claims files, including a complete copy of this remand and all pertinent records stored electronically (i.e., in Virtual VA and VBMS) not located in a paper file must be made available to and reviewed by the examiner. 

ii)  A complete history should be obtained from the Veteran.  All indicated tests should be performed and findings reported in detail.

iii)  Following review of the claims file and a mental status evaluation, the examiner must diagnose all current psychiatric disorders.

iv)  If the PTSD diagnosis is confirmed, then an opinion is needed as to whether it is at least as likely as not that PTSD is attributable to any cited stressors related to fear of hostile military activity or alternatively combat situation, and any corroborated stressors that do not include hostile military activity or combat.  To this end, the examiner must also confirm that the claimed stressors are adequate to support a PTSD diagnosis.

* The term "at least as likely as not", i.e., at least 50 percent probability, does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

v)  For anxiety and any other diagnosed psychiatric disorder, a separate opinion is needed for each that also addresses whether it is at least as likely as not that such disorder is related or attributable to the Veteran's service or dates back to his service. 

vi)  It is essential the examiner discuss the underlying reasoning supporting his or her opinions, whether favorable or unfavorable to the claim, if necessary citing to specific findings in the claims file substantiating such conclusions.

vii)  In conjunction with all of the other evidence of record, the examiner should consider and address the following in rendering the requested opinions:

a.  Service personnel records reflecting that the Veteran was discharged for unfitness under AR 635-212 due to having committed the following court-martial offense:  (i) willfully disobeying lawful orders from his superior non-commissioned officers; (ii) absenting himself from his place of duty without authority on three (3) occasions; (iii) being derelict in his performance of his duties; (iv) being absent without leave on four (4) occasions for period totaling 22 days; and, (v) communicating a threat to injure two (2) non-commissioned officers by beating them.  

b.  An August 1969 psychiatric evaluation report reflecting that the Veteran was diagnosed as having a passive aggressive personality, manifested by evasion of duty, repeated absent without leaves, passive obstructionism and inefficiency that existed prior to service. 

c.  An April 1975 administrative decision reflecting that the Veteran was discharged under honorable conditions. 

d.  September 2001 VA psychiatric examination report reflecting that the Veteran was diagnosed as having a passive-aggressive personality disorder, not otherwise specified (NOS) with prominent passive-aggressive and antisocial traits;

e.  August 2012 VA psychiatric examination report reflecting that the Veteran did not meet the diagnostic criteria for PTSD.  A diagnosis of cannabis abuse was entered.

4.  Provide the Veteran with a notification letter concerning his claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b)  (2015).  Specifically, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.

5.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran, for completion and return to VA.  See M21-1MR, IV.ii.2.F.25.i.
 
6.  Thereafter, evaluate any evidence received and determine whether any additional development is necessary, such as obtaining a VA examination in conjunction with the Veteran's TDIU claim.

7.  Provide the Veteran with a SOC addressing the issue of whether the reduction for the evaluation of prostate cancer from 100 percent to 60 percent disabling, effective September 1, 2010, was proper, including entitlement to an increased rating.  Only if the Veteran perfects an appeal as to this issue, should it be returned to the Board for further appellate consideration.

8.  Readjudicate the claim for service connection for an acquired psychiatric disability to include PTSD, anxiety and depression.  Adjudicate the claim of entitlement to TDIU.  If either claim is not granted to the Veteran's satisfaction, send him and his agent an SSOC that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his agent should be given an opportunity to respond to the SSOC before returning the claims file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


